  Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 1 of 23 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 MARLOW HENRY, on behalf of the BSC
 Ventures Holdings, Inc. Employee Stock
 Ownership Plan, and on behalf of a class of all
 other persons similarly situated,

                         Plaintiff,                    Case No.

 v.

 WILMINGTON TRUST, N.A.,
 BRIAN C. SASS, and
 E. STOCKTON CROFT IV,

                         Defendants.


                                         COMPLAINT

       Plaintiff Marlow Henry, by his undersigned attorneys, on behalf of the BSC Ventures

Holdings, Inc. Employee Stock Ownership Plan, and similarly situated participants in the Plan and

their beneficiaries, alleges upon personal knowledge, the investigation of his counsel, and upon

information and belief as to all other matters, as to which allegations he believes substantial

evidentiary support will exist after a reasonable opportunity for further investigation and

discovery, as follows:

                                       BACKGROUND

       1.      Plaintiff Marlow Henry (“Plaintiff”) brings this suit against Wilmington Trust,

N.A. (“Wilmington Trust”), the trustee for the BSC Ventures Holdings, Inc. Employee Stock

Ownership Plan (the “Plan”) when the Plan acquired shares of BSC Ventures Holdings, Inc.

(“BSC”) in 2016, and against selling shareholders Brian C. Sass and E. Stockton Croft IV (the

“Selling Shareholders”).




                                                   1
  Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 2 of 23 PageID #: 2



       2.      Plaintiff is a participant in the Plan, as defined by ERISA § 3(7), 29 U.S.C.

§ 1002(7), who was vested in shares of BSC allocated to his account in the Plan.

       3.      This action is brought under Sections 404, 406, 409, 410, and 502(a) of the

Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1104,

1106, 1109, 1110, and 1132(a), for losses suffered by the Plan and its participants caused by

Wilmington Trust when it caused the Plan to buy shares of BSC for more than fair market value

in 2016 and other relief.

       4.      As alleged below, the Plan has been injured and its participants have been deprived

of hard-earned retirement benefits resulting from Defendants’ violations of ERISA.

       5.      At all relevant times, BSC was a privately held company and a party in interest to

the Plan. On January 14, 2016, the Plan purchased 809,892 shares of BSC’s common stock,

representing 100% of the outstanding shares, for $50 million, which was financed by $3.45 million

cash and a note payable to BSC of $46.55 million bearing a 2.65% interest rate with a final payment

due December 2045 (the purchase and loan transactions together, the “ESOP Transaction” or

“Transaction”). At that time, BSC became 100% employee owned.

       6.      Wilmington Trust represented the Plan and its participants as Trustee in the ESOP

Transaction. It had sole and exclusive authority to negotiate the terms of the ESOP Transaction on

the Plan’s behalf.

       7.      The ESOP Transaction allowed the Selling Shareholders to unload their interests in

BSC above fair market value and saddle the Plan with tens of millions of dollars of debt over a 30-

year repayment period to finance the Transaction. Wilmington Trust failed to fulfill its ERISA

duties, as Trustee and fiduciary, to the Plan and its participants, including Plaintiff.




                                                   2
  Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 3 of 23 PageID #: 3



       8.         Brian C. Sass and E. Stockton Croft IV, the Selling Shareholders, are parties in

interest who sold shares in the ESOP Transaction. The Selling Shareholders are liable under

ERISA for participating in the prohibited transactions and in Wilmington Trust’s breaches of

fiduciary duty.

       9.         Plaintiff brings this action to recover the losses incurred by the Plan, and thus by

each individual account in the Plan held by him and similarly situated participants, resulting from

Wilmington Trust’s engaging in, and causing the Plan to engage in, prohibited transactions under

ERISA, and breaching its fiduciary duties under ERISA, and the Selling Shareholders’

participation in these violations.

                                   JURISDICTION AND VENUE

       10.        This action arises under Title I of ERISA, 29 U.S.C. §§ 1001 et seq., and is brought

by Plaintiff under ERISA § 502(a), 29 U.S.C. § 1132(a), to require Wilmington Trust to make

good to the Plan losses resulting from its violations of the provisions of Title I of ERISA, to obtain

appropriate equitable relief against Wilmington Trust and the Selling Shareholders, to restore to

the Plan any profits that have been made by breaching fiduciaries and parties in interest through

the use of Plan assets, and to obtain other appropriate equitable and legal remedies in order to

redress violations and enforce the provisions of ERISA.

       11.        This Court has subject matter jurisdiction over this action pursuant to ERISA

§ 502(e)(1), 29 U.S.C. § 1132(e)(1).

       12.        Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because Defendant Wilmington Trust resides or may be found in this District, and

because some of the events or omissions giving rise to the claims occurred in this District.




                                                   3
  Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 4 of 23 PageID #: 4



                                            PARTIES

        13.    Plaintiff Marlow Henry is and has been a Plan participant, as defined in ERISA

§ 3(7), 29 U.S.C. § 1002(7), since the adoption of the Plan effective on January 1, 2015. Plaintiff

Henry resides in Baltimore, Maryland. He was a Baler at BSC. He was employed by BSC from

January 2012 to January 2019. He was vested by the Plan’s terms in shares of BSC in his Plan

account.

        14.    Defendant Wilmington Trust is a trust company chartered in Delaware. Its

headquarters is at 1100 North Market Street, Wilmington, Delaware 19890. Wilmington Trust is

a subsidiary of M&T Bank Corporation. M&T Bank Corporation is headquartered in Buffalo, New

York.

        15.    Wilmington Trust was the Trustee of the Plan at the time of the ESOP Transaction.

Wilmington Trust was a “fiduciary” under ERISA because it was the Trustee. As Trustee,

Wilmington Trust had exclusive authority to manage and control the assets of the Plan and had

sole and exclusive discretion to authorize and negotiate the ESOP Transaction on the Plan’s behalf.

Wilmington Trust was a party in interest under ERISA § 3(14), 29 U.S.C. § 1002(14), at all times

that it was Trustee of the Plan.

        16.    Wilmington Trust’s power and authority does not include the power and authority

to interpret the terms of the written Plan document.

        17.    Defendant Brian C. Sass was a selling shareholder in the ESOP Transaction. Mr.

Sass was a founder of BSC, and the Chairman of the Board of Directors, President and Chief

Executive Officer (CEO) of the company before and after the ESOP Transaction. Mr. Sass was a

party in interest under ERISA § 3(14), 29 U.S.C. § 1002(14), as a BSC director and officer at the

time of the ESOP Transaction.



                                                4
  Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 5 of 23 PageID #: 5



       18.     Defendant E. Stockton Croft IV was a selling shareholder in the ESOP Transaction.

Mr. Croft was a founder of BSC and a Director of the company before and after the ESOP

Transaction. Mr. Croft was a party in interest under ERISA § 3(14), 29 U.S.C. § 1002(14), as a

BSC director at the time of the ESOP Transaction.

       19.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. Brian C. Sass and E. Stockton Croft IV were 10 percent or more shareholders of BSC

at the time of the ESOP Transaction. As such, they were parties in interest under ERISA § 3(14),

29 U.S.C. § 1002(14), at the time of the ESOP Transaction.

                                  FACTUAL ALLEGATIONS

       20.     Headquartered in Roanoke, Virginia, BSC bills its operating subsidiaries—Double

Envelope, Convertagraphics, and Champion Printing—as market leaders in the transactional and

direct mail industries. BSC is a custom envelope manufacturer and web offset printer producing

envelopes, bind-in order forms, mailers, and specialty packaging for the catalog, direct mail, and

statement processing industries. BSC produces more than seven billion custom envelopes per year.

BSC has approximately 450 employees, with locations in Baltimore, Maryland; Cincinnati, Ohio;

Gainesville, Florida; Angola, Indiana; and Roanoke, Virginia. BSC was at all times a private

company. There is and was no public market for BSC stock.

       21.     BSC Ventures was formed as BSC Enterprises in 1999 by Brian C. Sass and

E. Stockton Croft IV to acquire the assets of Techno-Aide from National Service Industries. In

January 2001, BSC acquired the assets of Double Envelope, Convertagraphics, and Diversified

Assembly. BSC later sold Techno-Aide and Diversified Assembly. In October 2006, BSC acquired

direct mail printer Champion Printing, Inc. In May 2010, BSC acquired Oles Envelope



                                                 5
  Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 6 of 23 PageID #: 6



Corporation, now Double Envelope Maryland. In December 2010, BSC acquired Wolfe Envelope

Corporation, now Double Envelope Indiana. In April 2013, BSC Ventures acquired Florida

Envelope Company, which was integrated with Double Envelope Florida.

       22.     BSC is headquartered at 7702 Plantation Road, Roanoke, VA 24019-3225.

       23.     BSC is an S corporation. BSC stock is not readily tradable on an established

securities market.

       24.     BSC adopted the Plan effective January 1, 2015, as the BSC Ventures Holdings,

Inc. Profit Sharing Plan. The Plan was subsequently amended and restated as the BSC Ventures

Holdings, Inc. Employee Stock Ownership Plan effective October 1, 2015.

       25.     The Plan is a pension plan within the meaning of ERISA § 3(2), 29 U.S.C.

§ 1002(2), and is subject to ERISA pursuant to ERISA § 4(a)(1), 29 U.S.C. § 1003(a)(1).

       26.     BSC identified the Plan as intended to be a leveraged employee stock ownership

plan, or “Leveraged ESOP.” The Plan was designed to invest primarily in the employer securities

of BSC.

       27.     The Plan’s principal asset was BSC stock at all times since the ESOP Transaction.

       28.     The Plan is an individual account plan under which a separate individual account

was established for each participant.

       29.     BSC is the sponsor of the Plan within the meaning of ERISA § 3(16)(B), 29 U.S.C.

§ 1002(16)(B).

       30.     Employees of BSC and its subsidiaries participate in the Plan.

       31.     BSC is and was the Plan’s administrator within the meaning of ERISA § 3(16)(A),

29 U.S.C. § 1002(16)(A).




                                                6
  Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 7 of 23 PageID #: 7



       32.       The Plan’s Forms 5500 report at Part II Lines 2a & 3a that BSC is the Plan’s

administrator.

       33.       BSC is and was an ERISA fiduciary to the Plan as its administrator.

       34.       BSC is and was at the time of the ESOP Transaction a party in interest to the Plan

under ERISA § 3(14), 29 U.S.C. § 1002(14).

       35.       BSC appointed Wilmington Trust as Trustee of the Plan. As Trustee, Wilmington

Trust had sole and exclusive authority to negotiate and approve the ESOP Transaction on behalf

of the Plan, including the price the Plan paid for BSC stock.

       36.       As Trustee for the Plan, it was Wilmington Trust’s exclusive duty to ensure that

any transactions between the Plan and the Selling Shareholders and between the Plan and BSC,

including acquisitions of BSC stock by the Plan and loans to the Plan, were fair and reasonable

and to ensure that the Plan paid no more than fair market value.

       37.       On January 14, 2016, the Plan purchased from the Selling Shareholders 809,892

shares of BSC common stock for $50,000,000.

       38.       At that time, BSC became 100% employee owned.

       39.       The Plan purchased the BSC shares using the proceeds of a note payable to BSC,

dated January 14, 2016, in the amount of $46,545,758. The note required annual principal

installments of $1,551,525 plus interest at 2.65% with payments beginning December 31, 2016.

The final payment, including any unpaid interest, is due December 2045.

       40.       As of the Plan’s most recent Form 5500 Annual Return/Report of Employee Benefit

Plan, for 2017, the Internal Revenue Service had not issued a determination that the Plan is

qualified under Internal Revenue Code (IRC) Section 401, 26 U.S.C. § 401, or that it is an

employee stock ownership plan (ESOP) under ERISA § 407(d)(6), 29 U.S.C. § 1107(d)(6).



                                                 7
  Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 8 of 23 PageID #: 8



       41.     The Selling Shareholders were the shareholders of BSC stock at the time of the

ESOP Transaction.

       42.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. BSC provided financial projections to Wilmington Trust for the valuation for the ESOP

Transaction. The financial projections were unreasonably optimistic, and the Selling Shareholders

knew or should have known that this was the case.

       43.     The Selling Shareholders were parties in interest to the Plan under ERISA § 3(14),

29 U.S.C. § 1002(14), at the time of the ESOP Transaction, as 10 percent or more shareholders of

BSC, directly or indirectly, and/or as directors of BSC or persons with powers or responsibilities

similar to directors, and/or as officers of BSC or persons with powers or responsibilities similar to

officers, and/or as employees of BSC.

       44.     The Schedule H, Line 4i -Schedule of Assets (Held At End of Year) to the Plan’s

Forms 5500 Annual Return/Report for plan years ending December 31, 2016 and December 31,

2017, reports in column (a) that BSC is a party in interest to the Plan.

       45.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. The Plan did not receive a discount for lack of control and paid a control premium for

BSC even though the Plan did not obtain control over BSC upon its purchase of the Company, as

the Selling Shareholders continued to control the company. After the ESOP Transaction, the

Selling Shareholders retained control of BSC with Brian C. Sass, E. Stockton Croft IV, and their

appointees or proxies maintaining positions as BSC directors and/or officers. Selling Shareholders

who held warrants had rights to designate members of the BSC board of directors. Application of



                                                 8
  Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 9 of 23 PageID #: 9



a control premium was an incorrect valuation methodology. The Plan therefore overpaid for BSC

stock.

         46.   As Trustee, Wilmington Trust is liable for causing the Plan to pay more than fair

market value for BSC stock as a result of the failure to receive a discount for lack of control, the

payment of a control premium where previous owners retained control of BSC, and/or other factors

in Wilmington Trust’s decision to purchase BSC stock for the Plan the ESOP Transaction.

         47.   Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. Wilmington Trust did not perform due diligence in the course of the ESOP Transaction

similar to the due diligence that is performed by third-party buyers in large corporate transactions.

Wilmington Trust’s due diligence in the ESOP Transaction was less extensive and thorough than

the due diligence performed by third-party buyers in corporate transactions of similar size and

complexity. The Plan overpaid for BSC stock in the ESOP Transaction due to Wilmington Trust’s

reliance on unrealistic growth projections, unreliable or out-of-date financials, improper discount

rates, inappropriate guideline public companies for comparison, and/or its failure to test

assumptions, failure to question or challenge underlying assumptions, and/or other factors that

rendered the valuation of BSC stock in the ESOP Transaction faulty.

         48.   The U.S. District Court for the Eastern District of Virginia decided a case with the

same defendant (Wilmington Trust); same kind of transaction (a leveraged ESOP transaction); and

same lousy outcome for participants. See Brundle v. Wilmington Trust N.A., 241 F. Supp. 3d 610

(E.D. Va. 2017), aff’d, 919 F.3d 763 (4th Cir. 2019). The Brundle court found that Wilmington

Trust has a “tendency to rubber stamp whatever Constellis [the plan’s sponsor] and SRR [valuator

Stout Risius Ross] put in front of it.” 241 F. Supp. 3d at 642. As Wilmington Trust’s Assistant



                                                 9
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 10 of 23 PageID #: 10



Vice President and Fiduciary Services Sub-Committee (“FSSC”) member Greg Golden testified,

Wilmington Trust does a lesser level of due diligence as an ESOP trustee than does a so-called

“real world buyer” of a multimillion-dollar company. Id. at 637. Following trial, the Brundle court

ruled that Wilmington Trust caused a prohibited transaction by failing to ensure that the plan paid

no more than adequate consideration for company stock and “damaged the ESOP by agreeing to

overpay $29,773,250.00 for the stock.” Id. at 649. Plaintiff alleges the same thing happened here.

       49.     Incentives to Wilmington Trust to act in favor of the Selling Shareholders in the

ESOP Transaction included the possibility of business from sellers of companies who understood

that Wilmington Trust believed a lesser degree of due diligence was needed for ESOP purchases

of businesses than for non-ESOP-buyers’ purchases of businesses, which Wilmington Trust

distinguished as “real world” transactions, and engagement as the Plan’s ongoing trustee after the

ESOP Transaction and the fees paid for that engagement.

       50.     Wilmington Trust is liable to the Plan for the difference between the price paid by

the Plan and the actual value of BSC shares at the time of the ESOP Transaction.

       51.     The Selling Shareholders are liable to the Plan to repay the difference between the

price they received and the actual value of BSC shares at the time of the ESOP Transaction.

       52.     Wilmington Trust has received consideration for its own personal account from

BSC for its services in the ESOP Transaction in the form of fees, under a contract made when the

Selling Shareholders owned BSC.

       53.     Wilmington Trust’s regular practice is to include an indemnification agreement in

its engagement agreements to provide services as the transactional trustee in ESOP stock purchase

transactions. One such agreement was a trial exhibit in Brundle v. Wilmington Trust N.A.




                                                10
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 11 of 23 PageID #: 11



        54.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. Pursuant to Wilmington Trust’s engagement agreement, BSC, at a time that it was

owned by the Selling Shareholders, agreed to indemnify Wilmington Trust as Plan Trustee in

connection with the ESOP Transaction. The indemnification agreement is something of value,

potentially worth millions of dollars of defense costs and/or liability in ERISA private company

ESOP litigation. The indemnification agreement does not contain an exemption addressing

violation of the per se prohibited transaction rules under ERISA § 406.

        55.     The indemnification agreement is invalid under ERISA § 410(a), 29 U.S.C.

§ 1110(a), as against public policy because Wilmington Trust violated its ERISA duties to the

Plan, and its legal defense and liability for the Plan’s losses should not be paid by the company

that the Plan owns.

        56.     Payment by BSC of millions of dollars of attorneys’ fees, costs and litigation

expenses to Wilmington Trust necessarily would adversely impact BSC’s equity value and

therefore the value of Plan assets. Direct payment or reimbursement of Wilmington Trust’s defense

costs by BSC, or the Plan that owns it, would adversely affect the Plan and Plaintiff’s and other

participants’ financial interests.

        57.     Advancing of millions of dollars in attorneys’ fees, costs and litigation expenses to

Wilmington Trust necessarily would adversely impact BSC’s equity value and therefore the value

of Plan assets even if Wilmington Trust is eventually ordered to reimburse BSC. The

indemnification agreement does not require payment of interest or otherwise account for the time

value of money.




                                                  11
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 12 of 23 PageID #: 12



                                      CLAIMS FOR RELIEF

                                              COUNT I

              Causing and Engaging in Prohibited Transactions Forbidden by
           ERISA § 406(a)–(b), 29 U.S.C. § 1106(a)–(b), Against Wilmington Trust

        58.     Plaintiff incorporates the preceding paragraphs as though set forth herein.

        59.     ERISA § 406(a)(1)(A), 29 U.S.C. § 1106(a)(1)(A), prohibits a plan fiduciary, here

Wilmington Trust, from causing a plan, here the Plan, to engage in a sale or exchange of any

property, here BSC stock, with a party in interest, here the Selling Shareholders Brian C. Sass and

E. Stockton Croft IV, as took place in the ESOP Transaction.

        60.     ERISA § 406(a)(1)(B), 29 U.S.C. § 1106(a)(1)(B), prohibits Wilmington Trust

from causing the Plan to borrow money from a party in interest, here BSC, as took place in the

ESOP Transaction.

        61.     ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D), prohibits Wilmington Trust

from causing the Plan to engage in a transaction that constitutes a direct or indirect transfer to, or

use by or for the benefit of, a party in interest, here the Selling Shareholders Brian C. Sass and E.

Stockton Croft IV, of any assets of the Plan, as took place in and after the ESOP Transaction with

the transfer of Plan assets as payment for BSC stock and in continuing payments on the loan.

        62.     The stock and loan transactions between the Plan and the parties in interest were

authorized by Wilmington Trust in its capacity as Trustee for the Plan.

        63.     Wilmington Trust caused the Plan to engage in prohibited transactions in violation

of ERISA § 406(a), 29 U.S.C. § 1106(a), in the ESOP Transaction.

        64.     ERISA § 406(b), 29 U.S.C. § 1106(b), inter alia, mandates that a plan fiduciary

shall not “act in any transaction involving the plan on behalf of a party (or represent a party) whose

interests are adverse to the interests of the plan or the interests of its participants,” or “receive any

                                                   12
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 13 of 23 PageID #: 13



consideration for his own personal account from any party dealing with such plan in connection

with a transaction involving the assets of the plan.”

       65.     Wilmington Trust caused the Plan to acquire BSC stock from the Selling

Shareholders above fair market value and with the proceeds of a loan that was used to pay the

Selling Shareholders. This primarily benefited the Selling Shareholders to the substantial detriment

of the Plan and its participants and beneficiaries, even though Wilmington Trust was required to

act solely in the interests of the Plan’s participants and beneficiaries in connection with any such

transaction.

       66.     Wilmington Trust received consideration for its own personal account from BSC—

fees and an indemnification agreement—as Trustee for the Plan in the ESOP Transaction, in

violation of ERISA § 406(b)(3).

       67.     Wilmington Trust caused and engaged in prohibited transactions in violation of

ERISA § 406(b) in the ESOP Transaction.

       68.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate.

       69.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.

       70.     Wilmington Trust has caused losses to the Plan by the prohibited transactions in an

amount to be proved specifically at trial.



                                                 13
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 14 of 23 PageID #: 14



                                              COUNT II

      Breaches of Fiduciary Duty Under ERISA § 404(a), 29 U.S.C. § 1104(a), Against
                                   Wilmington Trust

       71.     Plaintiff incorporates the preceding paragraphs as though set forth herein.

       72.     ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires, inter alia, that a plan

fiduciary discharge his or her duties with respect to a plan solely in the interest of the participants

and beneficiaries, (A) for the exclusive purpose of providing benefits to participants and the

beneficiaries of the plan, (B) with the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent person acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and with like aims, and (D) in accordance

with the documents and instruments governing the plan insofar as such documents and instruments

are consistent with ERISA.

       73.     The fiduciary duty of loyalty entails a duty to avoid conflicts of interest and to

resolve them promptly when they occur. A fiduciary must always administer a plan with an “eye

single” to the interests of the participants and beneficiaries, regardless of the interests of the

fiduciaries themselves or the plan sponsor.

       74.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate.

       75.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.


                                                  14
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 15 of 23 PageID #: 15



       76.      Wilmington Trust was required to undertake an appropriate and independent

investigation of the fair market value of BSC stock in January 2016 in order to fulfill its fiduciary

duties, and an appropriate investigation would have revealed that the valuation used for the ESOP

Transaction did not reflect the fair market value of the BSC stock purchased by the Plan.

       77.      Wilmington Trust breached its duties under ERISA § 404(a)(1), 29 U.S.C.

§ 1104(a)(1).

       78.      Wilmington Trust has caused losses to the Plan by its breaches of fiduciary duty in

an amount to be proved specifically at trial.

                                            COUNT III

                      Violation of ERISA §§ 410 and 404(a)(1)(A), (B),
             29 U.S.C. §§ 1110 and 1104(a)(1)(A), (B), Against Wilmington Trust

       79.      Plaintiff incorporates the preceding paragraphs as though set forth herein.

       80.      ERISA § 410(a), 29 U.S.C. § 1110(a), provides in relevant part (with exceptions

not applicable here) that “any provision in an agreement or instrument which purports to relieve a

fiduciary from responsibility or liability for any responsibility, obligation, or duty under this part

[Part IV of Subtitle B of Title I of ERISA] shall be void as against public policy.” As ERISA § 406

is under Part IV, any provision that attempts to relieve Wilmington Trust, a Plan fiduciary, of

responsibility or liability is void pursuant to ERISA § 410(a) unless there is an exception or

exemption. No such exception or exemption is applicable to the Count I claim here.

       81.      ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate.

                                                 15
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 16 of 23 PageID #: 16



       82.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.

       83.     The indemnification agreement purports to provide payment or reimbursement for

the benefit of Wilmington Trust for its losses, costs, expenses or other damages, including but not

limited to attorney’s fees.

       84.     To the extent that the indemnification agreement attempts to relieve Wilmington

Trust of its responsibility or liability to discharge its duties under ERISA, or attempts to have BSC

(a Plan-owned company) and thereby the Plan be responsible for Wilmington Trust’s liability for

breaches of the statute, including but not limited to defense costs, such provisions are void as

against public policy.

       85.     To the extent that any of the fiduciaries of the Plan would agree to the exercise of

such a provision that is void against public policy under ERISA § 410, they breached their

fiduciary duties under ERISA by failing to discharge their duties with respect to the Plan solely in

the interest of the participants and beneficiaries and with the care, skill, prudence and diligence

under the circumstances then prevailing that a prudent person acting in a like capacity and familiar

with such matters would use in the conduct of an enterprise of like character and aims, in violation

of ERISA § 404(a)(1)(A) and (B), 29 U.S.C. § 1104(a)(1)(A) and (B). See also ERISA § 403(c)(1),

29 U.S.C. § 1103(c)(1).

       86.     As a result of the foregoing, should it be held liable under the preceding Count I,

Wilmington Trust should be ordered to disgorge any indemnification payments made by BSC

and/or the Plan, plus interest.




                                                 16
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 17 of 23 PageID #: 17



                                            COUNT IV

  Prohibited Transactions Pursuant to 29 U.S.C. § 1132(a)(3), Against Brian C. Sass and
                                 E. Stockton Croft IV

          87.   Plaintiff incorporates the preceding paragraphs as though set forth herein.

          88.   ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), permits a plan participant to bring a

civil action to obtain appropriate equitable relief to enforce the provisions of Title I of ERISA or

to enforce the terms of a plan.

          89.   The Supreme Court has held that anyone, including a non-fiduciary, who receives

the benefit of conduct that violates ERISA may be subject to equitable remedies under ERISA

§ 502(a)(3) if they have “actual or constructive knowledge of the circumstances that rendered the

transaction unlawful.” Harris Trust & Sav. Bank v. Salomon Smith Barney, Inc., 530 U.S. 238, 251

(2000).

          90.   As a result of the prohibited transactions described above, the Selling Shareholders

Brian C. Sass and E. Stockton Croft IV received Plan assets in payments above fair market value

for their BSC stock.

          91.   The Selling Shareholders were parties in interest to the Plan under ERISA § 3(14),

29 U.S.C. § 1002(14), as described above.

          92.   The Selling Shareholders knew or should have known (1) about the existence of

the Plan, (2) about the Plan’s purchase of their BSC stock in the ESOP Transaction, (3) that

Wilmington Trust was a fiduciary to the Plan, (4) that the ESOP Transaction was for above fair

market value, (5) that Wilmington Trust caused the Plan to engage in transactions prohibited under

ERISA § 406(a) and (b), 29 U.S.C. § 1106(a) and (b), (6) that Wilmington Trust breached its

fiduciary duties under ERISA, and (7) that the true purpose of the ESOP Transaction was to benefit

the Selling Shareholders.

                                                 17
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 18 of 23 PageID #: 18



        93.     As directors of BSC, as Selling Shareholders, and also for Defendant Sass as an

officer of BSC, Defendants Brian C. Sass and E. Stockton Croft IV were aware of sufficient facts

that the ESOP Transaction constituted a prohibited transaction with parties in interest. As parties

in interest, the Selling Shareholders are liable for violations of ERISA § 406(a)(1)(A) and (D),

29 U.S.C. § 1106(a)(1)(A) and (D).

        94.     The Selling Shareholders have profited from the prohibited transactions in an

amount to be proven at trial, and upon information and belief, they remain in possession of some

or all of the assets that belong to the Plan.

        95.     The Selling Shareholders are subject to appropriate equitable relief including

disgorgement of any profits, accounting for profits, surcharge, having a constructive trust placed

on any proceeds received (or which are traceable thereto), having the transactions rescinded,

requiring all or part of the consideration to be restored to the Plan, or to be subject to other

appropriate equitable relief.

                                CLASS ACTION ALLEGATIONS

        96.     Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23(a) and

(b), on behalf of the following class:

                All participants in the BSC Ventures Holdings, Inc. Employee Stock
                Ownership Plan (the “Plan”) and the beneficiaries of such
                participants as of the date of the 2016 ESOP Transaction or anytime
                thereafter. Excluded from the Class are the shareholders who sold
                the stock of BSC Ventures Holdings, Inc. (“BSC”) to the Plan in
                January 2016, and their immediate families; the directors and
                officers of BSC and their immediate families; and legal
                representatives, successors, and assigns of any such excluded
                persons.

        97.     The Class is so numerous that joinder of all members is impracticable. Although

the exact number and identities of Class members are unknown to Plaintiff at this time, the Plan’s



                                                 18
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 19 of 23 PageID #: 19



most recent Form 5500 filing reports that as of December 31, 2017, there were 423 participants in

the Plan, including deceased participants whose beneficiaries were receiving or entitled to receive

benefits.

       98.     Questions of law and fact common to the Class as a whole include, but are not

limited to, the following:

                    i. Whether Wilmington Trust served as Trustee in the Plan’s acquisition of

                       BSC stock;

                   ii. Whether Wilmington Trust was an ERISA fiduciary of the Plan;

                  iii. Whether Wilmington Trust caused the Plan to engage in prohibited

                       transactions under ERISA by permitting the Plan to purchase BSC stock

                       and take loans from parties in interest;

                  iv. Whether Wilmington Trust engaged in a good faith valuation of the BSC

                       stock in connection with the ESOP Transaction;

                   v. Whether Wilmington Trust caused the Plan to pay more than fair market

                       value for BSC stock;

                  vi. Whether Wilmington Trust engaged in a prohibited transaction under

                       ERISA by acting on behalf of a party adverse to the Plan and its participants

                       in the ESOP Transaction;

                  vii. Whether Wilmington Trust engaged in a prohibited transaction under

                       ERISA by receiving consideration for its own account in the ESOP

                       Transaction;




                                                 19
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 20 of 23 PageID #: 20



                viii. Whether Wilmington Trust breached its fiduciary duty to undertake an

                      appropriate and independent investigation of the fair market value of BSC

                      stock in January 2016;

                  ix. Whether BSC was a party in interest;

                   x. Whether the Selling Shareholders were parties in interest;

                  xi. Whether Brian C. Sass and E. Stockton Croft IV, as parties in interest,

                      participated in the prohibited transactions;

                 xii. The amount of losses suffered by the Plan and its participants as a result of

                      Wilmington Trust’s and the Selling Shareholders’ ERISA violations; and

                xiii. The appropriate relief for Wilmington Trust’s and the Selling Shareholders’

                      violations of ERISA.

       99.     Plaintiff’s claims are typical of those of the Class. For example, Plaintiff, like other

Plan participants in the Class, suffered a diminution in the value of his Plan account because the

Plan paid above fair market value and took on excessive loans for BSC stock, resulting in his being

allocated fewer shares of stock, and he continues to suffer such losses in the present because

Wilmington Trust failed to correct the overpayment by the Plan.

       100.    Plaintiff will fairly and adequately represent and protect the interests of the Class.

Plaintiff has retained counsel competent and experienced in complex class actions, ERISA, and

employee benefits litigation.

       101.    Class certification of Plaintiff’s Claims for Relief for the alleged violations of

ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(1) because the prosecution of separate

actions by individual Class members would create a risk of inconsistent or varying adjudications

which would establish incompatible standards of conduct for Wilmington Trust, and/or because



                                                 20
 Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 21 of 23 PageID #: 21



adjudications with respect to individual Class members would as a practical matter be dispositive

of the interests of non-party Class members.

       102.    In the alternative, class certification of Plaintiff’s Claims for Relief for the alleged

violations of ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because Wilmington Trust

has acted or refused to act on grounds generally applicable to the Class, making appropriate

declaratory and injunctive relief with respect to Plaintiff and the Class as a whole. The members

of the Class are entitled to declaratory and injunctive relief to remedy Wilmington Trust’s

violations of ERISA.

       103.    The names and addresses of the Class members are available from the Plan. Notice

will be provided to all members of the Class to the extent required by Fed. R. Civ. P. 23.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for judgment against Defendants and for the following relief:

       A.      Declare that Defendant Wilmington Trust caused the Plan to engage in and itself

               engaged in prohibited transactions and thereby breached its duties under ERISA;

       B.      Declare that Defendants Brian C. Sass and E. Stockton Croft IV engaged in a

               prohibited transaction with the Plan in violation of ERISA;

       C.      Declare that Defendant Wilmington Trust breached its fiduciary duties under

               ERISA to the Plan and the class members;

       D.      Order each Defendant found to have violated ERISA to jointly and severally make

               good to the Plan and/or to any successor trust(s) the losses resulting from the

               breaches of ERISA and restore any profits it or he has made through use of assets

               of the Plan;




                                                 21
Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 22 of 23 PageID #: 22



    E.    Order that Defendants provide other appropriate equitable relief to the Plan and its

          participants and beneficiaries, including but not limited to surcharge, providing an

          accounting for profits, and imposing a constructive trust and/or equitable lien on

          any funds wrongfully held by Defendants;

    F.    Order the proceeds of any recovery for the Plan to be allocated to the accounts of

          the class members to make them whole for any injury that they suffered as a result

          of the breaches of ERISA in accordance with the Court’s declaration;

    G.    Order the allocation to the accounts of the class members of the additional shares

          of stock that would have been allocated but for the Plan’s overpayment on company

          stock and Defendant Wilmington Trust’s breaches of ERISA;

    H.    Declare that the indemnification agreement between Defendant Wilmington Trust

          and BSC violates ERISA § 410, 29 U.S.C. § 1110;

    I.    Order Defendant Wilmington Trust to reimburse BSC for any money paid by BSC

          under any indemnification agreement between Wilmington Trust and BSC, plus

          interest;

    J.    Award Plaintiff reasonable attorneys’ fees and costs of suit incurred herein pursuant

          to ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit obtained for the

          common fund;

    K.    Order Defendant Wilmington Trust to disgorge any fees it received in conjunction

          with its services as Trustee for the Plan in the ESOP Transaction as well as any

          earnings and profits thereon;

    L.    Order Defendants to pay prejudgment and post-judgment interest;




                                           22
Case 1:19-cv-01925-UNA Document 1 Filed 10/10/19 Page 23 of 23 PageID #: 23



      M.      Certify this action as a class action pursuant to Fed. R. Civ. P. 23, certify the named

              Plaintiff as class representative and his counsel as class counsel; and

      N.      Award such other and further relief as the Court deems equitable and just.


Dated:     October 10, 2019

BAILEY & GLASSER LLP                                 BAILEY & GLASSER LLP

Gregory Y. Porter (pro hac vice to be filed)         /s/ David A. Felice
Ryan T. Jenny (pro hac vice to be filed)             David A. Felice (#4090)
1055 Thomas Jefferson Street, NW                     Red Clay Center at Little Falls
Suite 540                                            2961 Centerville Road, Suite 302
Washington, DC 20007                                 Wilmington, DE 19808
Telephone: (202) 463-2101                            Telephone: (302) 504-6333
Facsimile: (202) 463-2103                            Facsimile: (302) 504-6334
gporter@baileyglasser.com                            dfelice@baileyglasser.com
rjenny@baileyglasser.com
                                                     Attorneys for Plaintiff
FEINBERG, JACKSON,
WORTHMAN & WASOW LLP

Daniel Feinberg (pro hac vice to be filed)
Todd Jackson (pro hac vice to be filed)
2030 Addison Street, Suite 500
Berkeley, CA 94704
Telephone: (510) 269-7998
Facsimile: (510) 269-7994
dan@feinbergjackson.com
todd@feinbergjackson.com




                                                23
